DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on January 10, 2022 has been entered. Claims 1 – 8, 11, 12 and 14 – 23 are pending and have been examined. 
	
Response to Amendments
In the reply filed 1/10/22, claim 1 – 5, 16 and 19 were amended. Accordingly, claims 1 – 8, 11, 12 and 14 – 23 are pending. 
Response to Arguments
Applicant's arguments with respect to claims 1 – 8, 11, 12 and 14 – 23 have been carefully considered but are moot and not deemed persuasive in view of rejections below.
Examiner respectfully disagrees with applicant’s arguments of pages 8 – 9, that prior art fails to teach, “ranking the graph search results using the graph ranking model identified in the query to produce ranked graph search results, wherein each of the ranked graph search results comprises a graph search result identifier and a graph search result score.” Sivathanu teaches, ranking the graph search results using the graph ranking model identified in the query to produce ranked graph search results (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.), wherein each of the ranked graph search results comprises a graph search identifier (Sivathanu [Col. 3 line 60 – Col. 4 line 23]: In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.) and a graph search results score (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.). Therefore, examiner is not persuaded.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 8, 11, 12 and 14 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Papakonstantinou et al., U.S. Patent Application Publication No.: 2007/0192306 (Hereinafter “Papakonstantinou”), Sivathanu et al., U.S. Patent No. 9,576,007 (Hereinafter "Sivathanu”), and further in view of Macho et al., U.S. Patent Application Publication No.: 2014/0181083 (Hereinafter “Macho”).     
Regarding claim 1, Papakonstantinou teaches a computer-implemented method, comprising:
receiving a query, the query identifying a graph ranking model and comprising a graph query portion and a content query portion (Papakonstantinou [0010]: A system can include an object rank module configured to generate multiple initial rankings corresponding to multiple query keywords, each of the multiple initial rankings indicating authority of nodes in a graph with respect to each respective query keyword individually; and a query module configured to combine the multiple initial rankings in response to a query.), 
wherein the graph query portion is for execution against a graph index and the content query portion is for execution against a content index, and the graph index stores edge structures (Papakonstantinou [0066]: FIG. 5 shows an example process of analyzing digital information to generate a keyword-specific ranking of nodes based on a query.  A query including one or more keywords can be received at 510 (e.g., by query module 150).  One or more initial rankings can be generated for the one or more keywords based on a flow of authority among nodes along edges in a labeled graph at 520 (e.g., by object rank execution module 110).  Multiple initial rankings can be generated corresponding to multiple keywords of the query, where each of the multiple initial rankings indicate authority of the nodes in the graph (representing a database of digital information) with respect to each respective keyword.  Such initial ranking(s) can then be combined to generate a keyword-specific ranking of the nodes at 530 (e.g., by query module 150).),
each edge structure identifying an actor connected to an object by a corresponding edge, each edge including edge information that indicates a type of relationship between a corresponding actor and corresponding object (Papakonstantinou [0067]: Generation of the initial rankings of nodes for respective keywords can involve generating the initial rankings using a flow of authority in the graph derived at least in part from different authority transfer rates assigned to the edges based on edge type information.  Conceptually, this ranking process can be understood as being produced in the following way.  Myriads of random surfers are initially found at the objects containing the keyword "OLAP".  These surfers then traverse the database graph in the following manner.  At any time step, a random surfer is found at a node and either (i) makes a move to an adjacent node by traversing an edge, or (ii) jumps randomly to an "OLAP" node without following any of the links.  The probability that a particular traversal happens depends on multiple factors, including the type of the edge (in contrast with traditional Web link-based search systems).  The factors that affect how such a random surfer traverses the database graph can be depicted in an authority transfer schema graph.); 
Papakonstantinou does not clearly teach, executing the graph query portion against the edge structures in the graph index to obtain matching edge structures as graph search results; However, Sivathanu Col. 4 lines 5 – 23 teaches, “The index may be stored on one or more computing systems in communication with an indexing server and a query server.  In some implementations, the search index may also include pre-computed path entries.  The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.” Furthermore, Sivathanu Col. 5 lines 30 – 35 teaches, “In some implementations, using the entity map includes intersecting the first query results with the result identifiers of the entity map to find matching result identifiers and selecting the intersection identifiers associated with matching result identifiers as the second query results.”; 
ranking the graph search results using the graph ranking model identified in the query to produce ranked graph search results (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.), wherein each of the ranked graph search results comprises a graph search identifier (Sivathanu [Col. 3 line 60 – Col. 4 line 23]: In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.) and a graph search results score (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Papakonstantinou et al. to the Sivathanu et al.’s system by adding the feature of ranking search queries. Ordinary skilled artisan would have been motivated to do so to provide Papakonstantinou’ s system with enhanced search results. (See Sivathanu [Abstract], [Col. 4 lines 5 – 23]). In addition, both the references (Papakonstantinou and Sivathanu) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. This close relation suggests a high expectation of success when combined.
Sivathanu does not clearly teach, executing the content query portion against the content index to obtain matching content search results. However, Macho [0060] teaches, “ FIG. 13 is an exemplary diagram 1300 illustrating a graphical representation 1301 of a search query and a graphical representation 1321 of corresponding search results that that may be concurrently displayed on display screen 106, similarly to FIG. 12, in accordance with another embodiment of the present invention.  For illustrative purposes, graphical representation 1301 depicts another content-defining parameter, that is, `person` on the vertical axis, and again depicts `time` on the horizontal axis, that may be employed to graphically define a search query.  In the exemplary search query depicted in FIG. 13, `location` is not one of the searched parameters.  For example, the search may query media recorded by embassy cameras or retail store cameras, and Persons 1, 2, 3, and 4 may be identified by facial identification techniques.  Second, also for exemplary purposes, graphical representation 1321 depicts how multiple different search results may be graphically displayed in a same graph, wherein some of the content found meets some of, but not all of, the searched parameters/keywords, keyword modifiers.” 
combining the ranked graph search results with the content search results to obtain a combined set of results (Macho [0062]: For example, highlighted icon combination 1314 may indicate that the search produced media, or content, placing Persons 1 and 2 (corresponding to icons 1306 and 1307) at a same location but at different times.  By way of another example, highlighted icon combination 1316 may indicate that the search produced media, or content, placing Persons 1 and 2 (again, corresponding to icons 1306 and 1307) at a same location at approximately a same time.  By way of yet another example, highlighted icon combination 1318 may indicate that the search produced media, or content, placing Person 1 (corresponding to icon 1306) at a same location at two different times.  And further, graphical representation 1321 includes a textual summary 1322 of the depicted search results.); and 
returning the combined set of results as a response to the query (Macho [0021]: Another embodiment of the present invention encompasses a method for graphically displaying results of a database search.  The method includes retrieving search-related multi-media content from one or more databases based on a search query and displaying the search results in a multi-dimensional graphical format on a display screen, wherein the retrieved multimedia content is displayed as one or more icons positioned in a multi-dimensional graph having a plurality of axes, wherein each axis of the plurality of axes is associated with a parameter of the plurality of parameters defining a context of the search query, and wherein a relationship among search results is indicated.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sivathanu et al. to the Macho et al.’s system by adding the feature of combining graphical queries. Ordinary skilled artisan would have been motivated to do so to provide Sivathanu’s system with enhanced search results. (See Macho [0021], [0023], [0047], [0060 – 0065]). In addition, both the references (Sivathanu and Macho) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 2, the computer-implemented method of claim 1 wherein the graph ranking model ranks the graph search results by:
generating the graph search result score for each graph search result based on the edge information, and ranking the graph search result based on the graph search result score (Sivathanu Col. 19 lines 53 – 55:  The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.).
Regarding claim 3, the computer-implemented method of claim 2 wherein generating the graph search result score comprises:
generating an edge score for each edge in a selected graph search result (Papakonstantinou [0132]: To assess the effect of authority transfer rates, results of the default Object Rank were compared with a simpler version of the algorithm that did not use different authority transfer rates for different edge types, i.e., all edge types were treated equally.  In the DBLP survey, for both keyword queries, "OLAP" and "XML", the default Object Rank won with scores 5:3 and 6.5:1.5 (the half point means that a user thought that both rankings were equally good) respectively.  In the COMSOC survey, the scores for "CDMA" and "UWB" were 3.5:1.5 and 5:0 respectively.);
combining the edge scores to obtain an actor score for each actor in the selected graph search result (Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information.  Generating the multiple initial rankings can include topologically sorting the labeled graph.  Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG) and a set of backward edges before doing keyword-specific calculation of the multiple initial rankings; identifying a set of backnodes, which are nodes of the labeled graph from which the backward edges start; and calculating node rank information in a bifurcated fashion such that calculation of the node rank information is split between (1) calculating DAG node rank information while ignoring the backward edges and (2) calculating backedges node rank information, due to the backward edges, using the identified backnodes.); and
combining the actor scores to obtain an object score for the object in the selected graph search result (Papakonstantinou [0014]: The method can further include combining the relevance scores for the attributes with size information for the joining trees of the tuples to form the combination.  The combining can include combining according to Combine and Score equations, Combine .times.  .times.  ( Score .times.  .times.  ( A , Q ) , size .times.  .times.  ( T ) ) = a i .di-elect cons.  A .times.  Score .times.  .times.  ( a i , Q ) size .times.  .times.  ( T ) ; .times.  and ##EQU1## Score .times.  .times.  ( a i , Q ) = w .di-elect cons.  Q a i .times.  1 + ln .times.  .times.  ( 1 + ln .function.  ( tf ) ) ( 1 - s ) + s .times.  dl avdl ln .times.  .times.  N + 1 df ; ##EQU1.2## wherein A=&lt;a.sub.1, .  . . , a.sub.n&gt; is a vector with textual attribute values for T, and for a word w, tf is a frequency of w in a.sub.i, df is a number of tuples in a.sub.i's relation with word w in an attribute, dl is a size of a.sub.i in characters, avdl is an average attribute-value size, N is a total number of tuples in a.sub.i's relation, and s is a constant.).
Regarding claim 4, the computer-implemented method of claim 3 
wherein the type of relationship comprises a type of action performed by the actor relative to the object and wherein the edge information includes weight information that weights actions of a same type relative to one another (Papakonstantinou [0061]: Conceptually, authority originates at the nodes (objects) containing the keywords and flows to objects according to their semantic connections.  Each node can be ranked according to its authority with respect to the particular keywords.  In various implementation, one can adjust the weight of global importance, the weight of each keyword of the query, the importance of a result actually containing the keywords versus being referenced by nodes containing them, and the volume of authority flow via each type of semantic connection.); and 
generating the graph search result score comprises generating an edge score for each edge in the selected graph search result based on the weight information for a corresponding edge (Papakonstantinou [0086]: With the authority transfer schema and data graphs in hand, keyword-specific and global Object Ranks can be calculated and combined to produce the final score of a node.  The score of a node v with respect to a keyword query w can be a combination of the global Object Rank r.sup.G(v) of v and the keyword-specific Object Rank r.sup.w(v).  The combining function can be: r.sup.w,G(v)=r.sup.w(v)(r.sup.G(v)).sup.g (5) where g is the global Object Rank weight, which determines how important the global Object Rank is.  The value of g may be accessible to the users or fixed by an administrator.  Moreover, other combining functions may be used as well.). 
Regarding claim 5, the computer-implemented method of claim 4 wherein each actor includes an actor weight; and generating the graph search result score for each graph search result comprises generating the actor score for each graph search result based on the actor weight (Papakonstantinou [0162]: To rank joining trees of tuples for a given query, the following approach can be implemented.  Traditional result ranking in keyword-search systems for relational data have included the following: given a query Q, assign a score to a joining tree of tuples T in the following way: Score .function.  ( T , Q ) = [ 1 size .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU13## Alternatively, the following scoring scheme can be used: Score .function.  ( T , Q ) = [ f r .function.  ( T ) + f n .function.  ( T ) + f p .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU14## where f.sub.r(T) measures how "related" the relations of the tuples of T are, f.sub.n(T) depends on the weight of the tuples of T--as determined by a PageRank-inspired technique--, and f.sub.p(T) is a function of the weight of the edges of T. Note that several variations of this scheme are also possible, such as multiplying rather than adding the tuple and edge terms above.).
Regarding claim 6, the computer-implemented method of claim 4 wherein the edge information includes a timestamp indicative of a time when the action was last performed; and generating the edge score comprises generating the edge score based on the timestamp (Papakonstantinou [0108]: For example, for the papers database and the complaints database examples, a backnode is simply an object referencing an object with a newer timestamp.).
Regarding claim 7, the computer-implemented method of claim 6 wherein generating the edge score based on the timestamp comprises generating the edge score based on a time decay function that reduces the edge score as the timestamp ages ( (Papakonstantinou [0162]: To rank joining trees of tuples for a given query, the following approach can be implemented.  Traditional result ranking in keyword-search systems for relational data have included the following: given a query Q, assign a score to a joining tree of tuples T in the following way: Score .function.  ( T , Q ) = [ 1 size .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU13## Alternatively, the following scoring scheme can be used: Score .function.  ( T , Q ) = [ f r .function.  ( T ) + f n .function.  ( T ) + f p .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU14## where f.sub.r(T) measures how "related" the relations of the tuples of T are, f.sub.n(T) depends on the weight of the tuples of T--as determined by a PageRank-inspired technique--, and f.sub.p(T) is a function of the weight of the edges of T. Note that several variations of this scheme are also possible, such as multiplying rather than adding the tuple and edge terms above.).
Regarding claim 8, the computer-implemented method of claim 3 wherein combining the edge scores and combining the actor scores are performed using different combination functions (Papakonstantinou [0086]: With the authority transfer schema and data graphs in hand, keyword-specific and global Object Ranks can be calculated and combined to produce the final score of a node.  The score of a node v with respect to a keyword query w can be a combination of the global Object Rank r.sup.G(v) of v and the keyword-specific Object Rank r.sup.w(v).  The combining function can be: r.sup.w,G(v)=r.sup.w(v)(r.sup.G(v)).sup.g (5) where g is the global Object Rank weight, which determines how important the global Object Rank is.  The value of g may be accessible to the users or fixed by an administrator.  Moreover, other combining functions may be used as well.).
Regarding claim 11, the computer-implemented method of claim 1 wherein receiving the query that identifies the graph ranking model comprises receiving a graph ranking model identifier that identifies a location of the graph ranking model (Papakonstantinou [0023]: On a performance level, the Object Rank systems and techniques can include a precomputation stage and an execution stage.  During precomputation, an inverted index can be generated, which stores for every keyword "w" a list of object identifiers (ids) ranked according to their ranking values with respect to "w".  Moreover, the systems and techniques used to generate these lists can exploit the existence of a schema or other information about the structure of the data graph at hand.).
Regarding claim 12, the computer-implemented method of claim 1 wherein the graph ranking model comprises a set of features, each feature corresponding to an action type, having a feature weight and specifying how edge scores of the action type are both calculated and combined (Papakonstantinou [0061]: FIG. 1 shows an example architecture of an Object Rank system 100.  This represents an exemplary implementation of keyword search based on authority ranking to illustrate various features of the present systems and techniques.  In general, an Object Rank system applies authority-based search to keyword search in databases modeled or viewed as labeled graphs (a labeled graph being a graph in which each node has been assigned a name or label). Conceptually, authority originates at the nodes (objects) containing the keywords and flows to objects according to their semantic connections.  Each node can be ranked according to its authority with respect to the particular keywords.  In various implementation, one can adjust the weight of global importance, the weight of each keyword of the query, the importance of a result actually containing the keywords versus being referenced by nodes containing them, and the volume of authority flow via each type of semantic connection.).
Regarding claim 14, the computer-implemented method of claim 1, wherein combining the ranked graph search results with the content search results to obtain the combined set of results comprises combining only search results that are in both of the content search results and the ranked graph search results (Sivathanu [0014]: In another aspect, a system includes a graph-based datastore representing entities connected by predicates and a query serving system.  The query serving system may include at least one processor, memory storing an index of the graph-based datastore, the index including predicate posting lists, and memory storing instructions that, when executed by the at least one processor cause the query serving system to receive a query that executes in at least two stages, each stage associated with a posting list from the index, execute a forward query path on the stages to generate first query results, and execute a reverse query path on the stages to generate second query results, where the first query results include different entities than the second query results.  In some implementations, executing the forward query path include applying an expand operator on the predicate posting list for a first stage to generate intersection identifier-result identifier pairs, generating a list of result identifiers as first stage query results, and providing the first stage query results to a downstream stage as incident identifiers.  In such implementations, executing the forward query path may also include generating an entity map from the intersection identifier-result identifier pairs, the entity map being indexed by result identifier.).
Regarding claim 15, the computer-implemented method of claim 1, wherein: ranking the graph search results comprises producing an object score for each graph search result based on the edge information; 
executing the content query search portion comprises generating a score for each of the matching content search results to produce ranked content search results; and combining the ranked graph search results with the content search results to obtain the combined set of results comprises combining object scores for ranked graph search results with the scores for the ranked content search results (Sivathanu Sivathanu Col. 19 lines 53 – 55:  The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.).

Regarding claim 16, Papakonstantinou teaches a search system, comprising:
at least one processor (Papakonstantinou [0205]: processor); and 
one or more memories storing (Papakonstantinou [0103]: memory) instructions, that when executed by the at least one processor, cause operations to be performed, the operations comprising (Papakonstantinou [0205]: The processes described above, and all of the functional operations described in this specification, can be implemented in electronic circuitry, or in computer hardware, firmware, software, or in combinations of them, such as the structural means disclosed in this specification and structural equivalents thereof, including potentially a program (stored in a machine-readable medium) operable to cause one or more programmable machines including processor(s) (e.g., a computer) to perform the operations described.  It will be appreciated that the order of operations presented is shown only for the purpose of clarity in this description.  No particular order may be required for these operations to achieve desirable results, and various operations can occur simultaneously.):
Papakonstantinou does not clearly teach, receiving a set of graph search results, the graph search results related to a graph query portion of a received query, the received query identifying a graph ranking model and comprising the graph query portion and a separate content query portion; However, Macho [0021] teaches, “The method includes retrieving search-related multi-media content from one or more databases based on a search query and displaying the search results in a multi-dimensional graphical format on a display screen, wherein the retrieved multimedia content is displayed as one or more icons positioned in a multi-dimensional graph having a plurality of axes, wherein each axis of the plurality of axes is associated with a parameter of the plurality of parameters defining a context of the search query, and wherein a relationship among search results is indicated.”
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Papakonstantinou et al. to the Macho et al.’s system by adding the feature of graphical search results. Ordinary skilled artisan would have been motivated to do so to provide Papakonstantinou’s system with enhanced search results. (See Macho [0021], [0023], [0047], [0060 – 0065]). In addition, both the references (Papakonstantinou and Macho) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
generating a graph search result score for each graph search result in the set of graph search results according to the graph ranking model identified in the received query (Papakonstantinou [0010]: A system can include an object rank module configured to generate multiple initial rankings corresponding to multiple query keywords, each of the multiple initial rankings indicating authority of nodes in a graph with respect to each respective query keyword individually; and a query module configured to combine the multiple initial rankings in response to a query.  The object rank module can be configured to generate the multiple initial rankings based on an analysis of a flow of authority among the nodes along edges in the graph, the flow of authority being derived at least in part from different authority transfer rates assigned to the edges based on edge type schema information of the graph.);
Papakonstantinou does not clearly teach, ranking, by a graph ranking mechanism, each graph search result in the set of graph search results based on the graph search result score generated for that graph search results to produce ranked graph search results, wherein each ranked graph search result comprises a graph search result identifier and a corresponding graph search result score; However, Sivathanu [Col. 3 line 60 – Col. 4 line 23] teaches, “In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.” Furthermore, Sivathanu [Col. 19 lines 53 – 55] teaches, “The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.”
receiving a set of content search results related to the content query portion of the received query (Sivathanu [Col. 19 lines 53 – 55] teaches, “The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.”); 
generating a content search result score for each content search result in the set of content search results; ranking, by a content ranking mechanism, each content search result in the set of content search results based on the content search result score for that content search result to produce ranked content search results (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.), 
wherein each ranked content search result comprises a content search result identifier and a corresponding content search result score (Sivathanu [Col. 3 line 60 – Col. 4 line 23]: In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Papakonstantinou et al. to the Sivathanu et al.’s system by adding the feature of ranking search queries. Ordinary skilled artisan would have been motivated to do so to provide Papakonstantinou’s system with enhanced search results. (See Sivathanu [Abstract], [Col. 4 lines 5 – 23]). In addition, both the references (Papakonstantinou and Sivathanu) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. This close relation suggests a high expectation of success when combined.
Sivathanu does not clearly teach, providing a combined set of results formed with search results that are in both the ranked graph search results and the ranked set of content search results; However, Macho [0062] teaches, “For example, highlighted icon combination 1314 may indicate that the search produced media, or content, placing Persons 1 and 2 (corresponding to icons 1306 and 1307) at a same location but at different times.  By way of another example, highlighted icon combination 1316 may indicate that the search produced media, or content, placing Persons 1 and 2 (again, corresponding to icons 1306 and 1307) at a same location at approximately a same time.  By way of yet another example, highlighted icon combination 1318 may indicate that the search produced media, or content, placing Person 1 (corresponding to icon 1306) at a same location at two different times.  And further, graphical representation 1321 includes a textual summary 1322 of the depicted search results.” and 
providing the combined set of results as a response to the received query (Macho [0021]: Another embodiment of the present invention encompasses a method for graphically displaying results of a database search.  The method includes retrieving search-related multi-media content from one or more databases based on a search query and displaying the search results in a multi-dimensional graphical format on a display screen, wherein the retrieved multimedia content is displayed as one or more icons positioned in a multi-dimensional graph having a plurality of axes, wherein each axis of the plurality of axes is associated with a parameter of the plurality of parameters defining a context of the search query, and wherein a relationship among search results is indicated.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sivathanu et al. to the Macho et al.’s system by adding the feature of combining graphical queries. Ordinary skilled artisan would have been motivated to do so to provide Sivathanu’s system with enhanced search results. (See Macho [0021], [0023], [0047], [0060 – 0065]). In addition, both the references (Sivathanu and Macho) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 17, the search system of claim 16 wherein the graph ranking model comprises:
a set of features, each feature corresponding to a relationship type indicative of a relationship between the actor and the object; a feature weight (Papakonstantinou [0061]: FIG. 1 shows an example architecture of an Object Rank system 100.  This represents an exemplary implementation of keyword search based on authority ranking to illustrate various features of the present systems and techniques.  In general, an Object Rank system applies authority-based search to keyword search in databases modeled or viewed as labeled graphs (a labeled graph being a graph in which each node has been assigned a name or label). Conceptually, authority originates at the nodes (objects) containing the keywords and flows to objects according to their semantic connections.  Each node can be ranked according to its authority with respect to the particular keywords.  In various implementation, one can adjust the weight of global importance, the weight of each keyword of the query, the importance of a result actually containing the keywords versus being referenced by nodes containing them, and the volume of authority flow via each type of semantic connection.);
an edge function indicative of how edge scores are to be calculated for the graph search result (Papakonstantinou [0014]: The method can further include combining the relevance scores for the attributes with size information for the joining trees of the tuples to form the combination.  The combining can include combining according to Combine and Score equations, Combine .times.  .times.  ( Score .times.  .times.  ( A , Q ) , size .times.  .times.  ( T ) ) = a i .di-elect cons.  A .times.  Score .times.  .times.  ( a i , Q ) size .times.  .times.  ( T ) ; .times.  and ##EQU1## Score .times.  .times.  ( a i , Q ) = w .di-elect cons.  Q a i .times.  1 + ln .times.  .times.  ( 1 + ln .function.  ( tf ) ) ( 1 - s ) + s .times.  dl avdl ln .times.  .times.  N + 1 df ; ##EQU1.2## wherein A=&lt;a.sub.1, .  . . , a.sub.n&gt; is a vector with textual attribute values for T, and for a word w, tf is a frequency of w in a.sub.i, df is a number of tuples in a.sub.i's relation with word w in an attribute, dl is a size of a.sub.i in characters, avdl is an average attribute-value size, N is a total number of tuples in a.sub.i's relation, and s is a constant.); and
a merge function indicative of how edge scores are to be combined for the graph search result (Papakonstantinou [0182]: In some implementations, the Execution Engine 1960 issues a SQL (Structured Query Language) query for each CN for a top-k query.  The results from each CN can be combined in a sort-merge manner to identify the final top-k results of the query.  This approach can also involve only getting the top-k results from each CN according to the scoring function, and a top-k "hint" functionality (e.g., that available in the Oracle 9.1 RDBMS) can be enabled.  In the case of Boolean-AND semantics, an additional filtering operation can be performed on the stream of results to check for the presence of all keywords.).
Regarding claim 18, the search system of claim 17 wherein the edge information includes time information and wherein the edge function comprises a time decay function (Papakonstantinou [0162]: To rank joining trees of tuples for a given query, the following approach can be implemented.  Traditional result ranking in keyword-search systems for relational data have included the following: given a query Q, assign a score to a joining tree of tuples T in the following way: Score .function.  ( T , Q ) = [ 1 size .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU13## Alternatively, the following scoring scheme can be used: Score .function.  ( T , Q ) = [ f r .function.  ( T ) + f n .function.  ( T ) + f p .function.  ( T ) if .times.  .times.  T .times.  .times.  contains .times.  .times.  all .times.  .times.  words .times.  .times.  in .times.  .times.  Q 0 otherwise ##EQU14## where f.sub.r(T) measures how "related" the relations of the tuples of T are, f.sub.n(T) depends on the weight of the tuples of T--as determined by a PageRank-inspired technique--, and f.sub.p(T) is a function of the weight of the edges of T. Note that several variations of this scheme are also possible, such as multiplying rather than adding the tuple and edge terms above.).
Regarding claim 19, a computer readable storage device that stores computer executable instructions which, when executed by a computer, cause the computer to perform a method, comprising:
receiving a query, the query identifying a graph ranking model and comprising a graph query portion for execution against a graph index (Papakonstantinou [0012]: The graph can represent a database having a structural relationship among the nodes defined by semantic contents of the database, and the object rank module can be configured to optimize calculation of the multiple initial rankings based on the structural relationship among the nodes.  The object rank module can be configured to set initial conditions for iterative processing based on the semantic contents and stored values for a subset of the nodes in the database.) and 
a content query portion for execution against a content index (Papakonstantinou [0066]: FIG. 5 shows an example process of analyzing digital information to generate a keyword-specific ranking of nodes based on a query.  A query including one or more keywords can be received at 510 (e.g., by query module 150).  One or more initial rankings can be generated for the one or more keywords based on a flow of authority among nodes along edges in a labeled graph at 520 (e.g., by object rank execution module 110).  Multiple initial rankings can be generated corresponding to multiple keywords of the query, where each of the multiple initial rankings indicate authority of the nodes in the graph (representing a database of digital information) with respect to each respective keyword.  Such initial ranking(s) can then be combined to generate a keyword-specific ranking of the nodes at 530 (e.g., by query module 150).);
executing the graph query portion against edge structures in the graph index to obtain matching edge structures as a set of graph search results (Papakonstantinou [0027]: The present query-processing strategy for keyword search over RDBMSs can improve inefficiency by not attempting to capture all tuple trees with all query keywords.  Thus, the present strategy can exploit a crucial characteristic of IR-style keyword search, namely that only the top 10 or 20 most relevant matches for a keyword query–according to some definition of “relevance”–are generally of interest.  In addition, efficient query processing techniques for IR-style queries over RDBMSs are presented below that heavily exploit this observation.  The present systems and techniques can produce the top-k matches for a query–for moderate values of k–in a fraction of the time taken by state-of-the-art strategies to compute all query matches.  Furthermore, these techniques can be pipelined, in the sense that execution can efficiently resume to compute the “next-k” matches if the user so desires.),
each graph search result comprising an edge structure identifying an actor connected to an object by a corresponding edge, each edge including edge information that indicates a type of relationship between the corresponding actor and the corresponding object (Papakonstantinou [0103]: Creation of the Object Rank index can be done in various ways.  For the case of arbitrary authority transfer data graphs D.sup.A, FIG. 10 shows pseudo code 1000 for a process that creates the Object Rank index.  This process accesses the authority transfer data graph D.sup.A many times, which can lead to long execution times if D.sup.A is very large. In typically scenarios, this is not a problem since D.sup.A only stores object ids and a set of edges which is typically small enough to fit into main memory for most databases.);
executing the content query portion against the content index to obtain matching content search results (Papakonstantinou [0027]: The present query-processing strategy for keyword search over RDBMSs can improve inefficiency by not attempting to capture all tuple trees with all query keywords.  Thus, the present strategy can exploit a crucial characteristic of IR-style keyword search, namely that only the top 10 or 20 most relevant matches for a keyword query–according to some definition of “relevance”–are generally of interest.  In addition, efficient query processing techniques for IR-style queries over RDBMSs are presented below that heavily exploit this observation.  The present systems and techniques can produce the top-k matches for a query–for moderate values of k–in a fraction of the time taken by state-of-the-art strategies to compute all query matches.  Furthermore, these techniques can be pipelined, in the sense that execution can efficiently resume to compute the “next-k” matches if the user so desires.);
generating, according to the graph ranking model identified in the query, a graph result score for each graph search result based on the edge information (Papakonstantinou [0010]: A system can include an object rank module configured to generate multiple initial rankings corresponding to multiple query keywords, each of the multiple initial rankings indicating authority of nodes in a graph with respect to each respective query keyword individually; and a query module configured to combine the multiple initial rankings in response to a query.  The object rank module can be configured to generate the multiple initial rankings based on an analysis of a flow of authority among the nodes along edges in the graph, the flow of authority being derived at least in part from different authority transfer rates assigned to the edges based on edge type schema information of the graph.); 
Papakonstantinou does not clearly teach, ranking the set of graph search results based on the graph result score of each graph search result to produce ranked graph search results, wherein each of the ranked graph search results comprises a graph search result identifier and a corresponding graph search result score; However, Sivathanu [Col. 3 line 60 – Col. 4 line 23] teaches, “In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.” Furthermore, Sivathanu [Col. 19 lines 53 – 55] teaches, “The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.”
generating a content result score for each content search result (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.); 
ranking the content search results based on the content result score for each content search result to produce ranked content search results, wherein each of the ranked content search results comprises a content search result identifier and a corresponding content search result score (Sivathanu [Col. 3 line 60 – Col. 4 line 23]: In another aspect, a search index for searching a graph-based data store can include a plurality of triple entries, each triple entry having a posting list value, at least one intersection identifier associated with the posting list value, and at least one result identifier associated with the intersection identifier.  … The pre-computed path entries can include a plurality of chain path entries, each chain path entry having a posting list value that represents at least two edges in the graph, at least one intersection identifier associated with the posting list value that represents a first entity in the graph, and at least one result identifier that represents a second entity in the graph, the first entity being connected to the second entity in the graph by the at least two edges.  The search index may also include a plurality of converge path entries, each converge path entry having a posting list value that represents at least two edges in the graph, and at least one intersection identifier associated with the posting list value, the at least one intersection identifier associated with a third entity in the graph, the third entity being an object of the at least two edges in the graph.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Papakonstantinou et al. to the Sivathanu et al.’s system by adding the feature of ranking search queries. Ordinary skilled artisan would have been motivated to do so to provide Papakonstantinou’s system with enhanced search results. (See Sivathanu [Abstract], [Col. 4 lines 5 – 23]). In addition, both the references (Papakonstantinou and Sivathanu) teach features that are analogous art and they are directed to the same field of endeavor, such as database searching. This close relation suggests a high expectation of success when combined.
Sivathanu does not clearly teach, combining the graph search results with the content search results based on the graph result scores and the content result scores to obtain a combined set of results; However, Macho [0062] teaches, “For example, highlighted icon combination 1314 may indicate that the search produced media, or content, placing Persons 1 and 2 (corresponding to icons 1306 and 1307) at a same location but at different times.  By way of another example, highlighted icon combination 1316 may indicate that the search produced media, or content, placing Persons 1 and 2 (again, corresponding to icons 1306 and 1307) at a same location at approximately a same time.  By way of yet another example, highlighted icon combination 1318 may indicate that the search produced media, or content, placing Person 1 (corresponding to icon 1306) at a same location at two different times.  And further, graphical representation 1321 includes a textual summary 1322 of the depicted search results.”; and
returning the combined set of results, as a response to the query (Macho [0021]: Another embodiment of the present invention encompasses a method for graphically displaying results of a database search.  The method includes retrieving search-related multi-media content from one or more databases based on a search query and displaying the search results in a multi-dimensional graphical format on a display screen, wherein the retrieved multimedia content is displayed as one or more icons positioned in a multi-dimensional graph having a plurality of axes, wherein each axis of the plurality of axes is associated with a parameter of the plurality of parameters defining a context of the search query, and wherein a relationship among search results is indicated.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Sivathanu et al. to the Macho et al.’s system by adding the feature of combining graphical queries. Ordinary skilled artisan would have been motivated to do so to provide Sivathanu’s system with enhanced search results. (See Macho [0021], [0023], [0047], [0060 – 0065]). In addition, both the references (Sivathanu and Macho) teach features that are analogous art and they are directed to the same field of endeavor, such as database queries. This close relation suggests a high expectation of success when combined.
Regarding claim 20, the computer readable storage device of claim 19 wherein generating the graph result score comprises:
generating an edge score for each edge in a selected graph search result (Papakonstantinou [0086]: With the authority transfer schema and data graphs in hand, keyword-specific and global Object Ranks can be calculated and combined to produce the final score of a node.  The score of a node v with respect to a keyword query w can be a combination of the global Object Rank r.sup.G(v) of v and the keyword-specific Object Rank r.sup.w(v).  The combining function can be: r.sup.w,G(v)=r.sup.w(v)(r.sup.G(v)).sup.g (5) where g is the global Object Rank weight, which determines how important the global Object Rank is.  The value of g may be accessible to the users or fixed by an administrator.  Moreover, other combining functions may be used as well.); 
combining the edge scores to obtain an actor score for each actor in the selected
graph search result (Papakonstantinou [0007]: Combining the multiple initial rankings can include combining based on user definable adjusting parameters that influence a normalization scheme, which differentiates between the multiple keywords, and a global-to-keyword weighting scheme, which differentiates between global node rank information and keyword-specific node rank information.  Generating the multiple initial rankings can include topologically sorting the labeled graph.  Moreover, generating the multiple initial rankings can further include identifying and removing cycles in the labeled graph to reduce the labeled graph into a directed acyclic graph (DAG) and a set of backward edges before doing keyword-specific calculation of the multiple initial rankings; identifying a set of backnodes, which are nodes of the labeled graph from which the backward edges start; and calculating node rank information in a bifurcated fashion such that calculation of the node rank information is split between (1) calculating DAG node rank information while ignoring the backward edges and (2) calculating backedges node rank information, due to the backward edges, using the identified backnodes.); and 
combining the actor scores to obtain an object score for the object in the selected graph search result (Papakonstantinou [0014]: The method can further include combining the relevance scores for the attributes with size information for the joining trees of the tuples to form the combination.  The combining can include combining according to Combine and Score equations, Combine .times.  .times.  ( Score .times.  .times.  ( A , Q ) , size .times.  .times.  ( T ) ) = a I .di-elect cons.  A .times.  Score .times.  .times.  ( a I , Q ) size .times.  .times.  ( T ) ; .times.  and ##EQU1## Score .times.  .times.  ( a I , Q ) = w .di-elect cons.  Q a I .times.  1 + ln .times.  .times.  ( 1 + ln .function.  ( tf ) ) ( 1 – s ) + s .times.  dl avdl ln .times.  .times.  N + 1 df ; ##EQU1.2## wherein A=&lt;a.sub.1, .  . . , a.sub.n&gt; is a vector with textual attribute values for T, and for a word w, tf is a frequency of w in a.sub.i, df is a number of tuples in a.sub.i’s relation with word w in an attribute, dl is a size of a.sub.i in characters, avdl is an average attribute-value size, N is a total number of tuples in a.sub.i’s relation, and s is a constant.).
Regarding claim 21, the computer implemented method of claim 1 further comprising indicating whether only graph search results are to be returned or whether the content search results can be returned regardless of whether there is a corresponding graph search result (Sivathanu Col. 39 lines 35 – 42: In some implementations, a maximum result count may be specified for a particular stage rather than the entire query.  In some implementations, if the stage returns more than the maximum result count, the query resolver may set a flag indicating that results were truncated, so that the query requester can specify a higher maximum result count and resubmit the query, if desired.).
Regarding claim 22, the computer-implemented method of claim 1 wherein: 
the query further identifies an overall ranking model; and the method further comprises ranking the combined set of results based on the overall ranking model  (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.).
Regarding claim 23, the search system of claim 16 wherein the one or more memories stores further instructions for:
receiving an overall ranking model; and ranking the combined set of results based on the overall ranking model  (Sivathanu [Col. 19 lines 53 – 55]: The context may also encode scoring information relevant to ranking query results or other information that can be used to process queries.).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Chen, US 2017/0212931, Searching Relational and graph databases
Galbreath, US 2011/0099167, Graph Server Querying for Managing Social Network Information Flow
Rubinstein, US 2014/0040245, Dynamic Suggested Search Queries on online social networks
Roberts, US 2015/0142785, Generalized Graph, Rule, and Spatial Structure based Recommendation Engine
Stewart, US 2015/0039596, Static Rankings for Search Queries on Online Social Networks
Raina, US 2014/0330819, Search Query Interactions on Online Social Networks 
Balmin, US 2010/0223266, Scaling Dynamic Authority-based Search Using Materialized Subgraphs
Hess, US 7,509,320, Methods and Apparatus to Determine Context Relevant Information.
Xu, US 8,898,156, Query Expansion for Web Search
Charnock, US 7,143,091, Method and Apparatus for sociological Data Mining

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA AHMED whose telephone number is (571)270-0236.  The examiner can normally be reached on MON – FRI: 9AM – 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154



/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154